DETAILED ACTION
This Office action is in response to the application filed on 31 August 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 10-12, 15, 16, 18, 25, 26, and 29-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2018/0287481; “Liu”).
In re claim 1, Liu discloses a method for controlling a flyback converter (Fig. 1; controller for performing the method as shown in Figs. 2-5), the flyback converter including a main switch (108), a transformer (comprising windings 106, 101, 122, 201), and an auxiliary switch (110), the method comprising: obtaining a first voltage signal (output of Vin sensing 203) and id.); controlling turn-on of the auxiliary switch (via PWMH 128), wherein a turn-on time period of the auxiliary switch is determined according to the first voltage signal and the second voltage signal (see equation for optimum turn-on time TDM in [0018], which includes both Vin and Vo; the TDM optimizer circuit of Fig. 3 seeks to approximate the optimum value – [0018]-[0020], [0035]), wherein the turn-on time period of the auxiliary switch increases when a voltage of the first voltage signal is increasing (i.e., TDM increases with increasing Vin (first voltage signal) because the feedforward input voltage signal from 203 is added directly to the output of the TDM optimizer circuit: see Fig. 3 and [0048]) and wherein the turn-on time period of the auxiliary switch increases when a voltage of the second voltage signal is decreasing (see TDM equation from [0018]: the optimized turn-on time varies inversely with Vo (Second voltage signal) because Vo is in the denominator of the first term; see also Sf ramp 218 based on NVo sensing and comparator 216 in Fig. 2: [0044]); and turning on the main switch (108) at zero voltage switching condition (Abstract, [0035]), wherein the main switch is turned on at a time delayed for a duration of a dead time (TD(H-L): 
In re claim 3, Liu discloses wherein the auxiliary switch is an active clamp switch for the flyback converter (see Fig. 2 – active clamp switch QH/110).
In re claim 10, Liu discloses wherein the dead time is determined by detecting the zero-crossing point of the voltage across the main switch (see ZVS sensing circuit 114; [0050]).
In re claim 11, Liu discloses wherein controlling turn-on of the auxiliary switch further comprises: generating a third control signal (PWMH) and turning on the auxiliary switch according to the third control signal (via set input of flip-flop 207: [0044]); generating a first control signal (output of comparator 216) according to the first voltage signal (from Vin sensing 203, via the TDM optimizer as explained above), the second voltage signal (from NVo sensing 202, via 228), and the third control signal (PWMH via 228); and turning off the auxiliary switch according to the first control signal (reset input of 207: [0044]).
In re claim 12, Liu discloses wherein turning on the main switch further comprises: outputting a second control signal (PWML) according to the first control signal (output of 210, via PWMH as input to dead time circuit 205, see Fig. 4) and the dead time (determined by 205: [0050]) and turning on the main switch 
In re claim 15, Liu discloses wherein controlling turn-on of the auxiliary switch further comprises: outputting a first drive signal (output from driver 140 to QH/110) with a first level or a first edge (e.g., high level or rising edge) according to the third control signal (PWMH) and turning on the auxiliary switch according to the first drive signal with the first level or a first edge ([0036], [0037]); and outputting the first drive signal with a second level or a second edge (e.g., low level or falling edge) according to the first control signal (via reset input of flip-flop 207 as explained above) and turning off the auxiliary switch according to the first drive signal with the second level or a second edge ([0036], [0037]).
In re claims 16, 18, 25, 26, and 29-31, these claims substantially correspond to claims 1, 3, 10-12, and 15 as an apparatus for practicing the earlier-claimed method. The above rejections of the method claims cite to the corresponding apparatus disclosed in Liu and explain how the apparatus performed the method. Therefore, the above citations and explanations regarding Liu also apply, mutatis mutandis, to the corresponding apparatus claims, and will not be repeated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0287481) in view of Jitaru (US 2019/0115845; “Jitaru”).
In re claims 4 and 19, Liu discloses wherein the transformer further comprises an auxiliary winding (Fig. 2, 201). Liu does not disclose that the auxiliary switch is connected to the auxiliary winding in series. Whereas Jitaru discloses a flyback converter (e.g., Figs. 15-16) in which an auxiliary switch (Minj 106) is coupled in series with an auxiliary winding (Linj 102) in order to enable ZVS turn on of the main switch without the use of energy circulating in an active clamp circuit, and to allow for energy harvesting to produce a bias voltage output (see paragraphs 0085-89).
.

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0287481) and Jitaru (US 2019/0115845) as applied to claims 4 and 19 above, and further in view of Lin et al. (US 2018/0034378; “Lin”).
In re claims 6 and 22, Liu as modified according to Jitaru discloses the claimed invention as explained above, except for wherein the first voltage signal is obtained by sampling a negative voltage at the auxiliary winding, and the second voltage signal is obtained by sampling a positive voltage at the auxiliary winding. Whereas Lin discloses a flyback converter and teaches that it is effective and efficient to sense (i.e., sample) the input voltage and output voltage via a negative voltage at the auxiliary winding and a positive voltage at the auxiliary winding, respectively (see paragraph 0009).
.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0287481) in view of Liu et al. (US 2019/0229624; “Liu 2019”).
In re claims 5 and 20, Liu discloses the claimed invention as explained above, except for wherein the auxiliary switch is a synchronous rectifier switch of the flyback converter. Whereas Liu 2019 discloses a flyback converter (Fig. 1B) which uses a synchronous rectifier for increased efficiency (as is well known in the art; see also paragraph [0017]), and which further controls the synchronous rectifier as an auxiliary switch to further increase efficiency by ensuring zero voltage switching conditions for the main switch (M1). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter of Liu by incorporating .

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0287481) and Liu 2019 (US 2019/0229624) as applied to claims 5 and 20 above, and further in view of Ye (US 2013/0003420; “Ye”).
In re claims 7 and 23, Liu as modified by Liu 2019 discloses the claimed invention as explained above, except for wherein the first voltage signal is obtained by sampling a voltage across the synchronous rectifier switch under off-state condition. Whereas Ye discloses a converter (Fig. 2) with a synchronous rectifier (230, 232) at the secondary winding and wherein a voltage (VP, as scaled down into voltage Vs) across the synchronous rectifier is sampled during an off time (See Fig. 3) to obtain a measurement of the input voltage of the converter (Para. 0004, 0013, 0016-17, 0022) in order to provide improved performance and stability by enabling a secondary-side-only control scheme (paragraphs 0003, 0016).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0287481) in view of Lin et al. (US 2018/0301975; “Liu ‘975”).
In re claim 21, Liu discloses the claimed invention as explained above, except for wherein the first operation means obtains the first voltage signal and the second voltage signal by sampling voltages at an input terminal and an output terminal of the flyback converter respectively. Whereas Lin ‘975 discloses a flyback converter with active clamp/auxiliary switch (Fig. 3) in which the controller obtains or senses the input and output voltages (i.e., first and second voltage signals) by sampling voltages at an input terminal and an output terminal of the flyback converter respectively (i.e., see Fig. 3: the input voltage VI and output voltage VO are themselves the first and second voltages obtained via the sampling means and shown as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter of Liu such that the first operation means obtains the first voltage signal and the second voltage signal by sampling voltages at an input terminal and an output terminal of the flyback converter respectively as shown by Lin ‘975 in order to simplify the circuitry used for sensing these values and providing them to the controller.

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0287481) in view of Rana et al. (US 2017/0264206; “Rana”).
In re claims 9 and 24, Liu discloses the claimed invention as explained above, except for wherein the dead time is determined according to the following formula:

    PNG
    media_image1.png
    39
    117
    media_image1.png
    Greyscale

wherein tdelay indicates the dead time, Ceq indicates a capacitance value of the parasitic capacitance between the first terminal of the main switch and ground; and Lm indicates the inductance value of the inductor of a primary winding of the transformer.

    PNG
    media_image1.png
    39
    117
    media_image1.png
    Greyscale
 (e.g., from eq. 6 in [0059], when duty cycle D is in a range such that 1/D ≥ π/2, where the duty cycle D is a specific design choice depending on a given input and output voltage specification) in order to ensure ZVS turn-on of the main switch across different load ranges of the converter (Abstract, [0026], [0061]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the converter of Liu by adjusting the dead time based on the duty cycle of the converter, with the result that, at least in some of the duty cycle range, the dead time is determined according to the following formula:

    PNG
    media_image1.png
    39
    117
    media_image1.png
    Greyscale
, in order to ensure ZVS turn-on of the main switch across different load ranges of the converter as taught by Rana.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,797,603. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broadened in scope by omitting one or more 
For instance, all limitations of independent claim 1 of this application may be found in claims 1 and 8 of the patent, where the limitation regarding the turn-on time period increasing when the first voltage signal is increasing and increasing when the second voltage signal is decreasing are inherent to the equation found in claim 8 of the patent.
Similarly, all limitations of independent claim 16 of this application may be found in claims 15 and 22 of the patent.
Further, the limitations in the dependent claims of this application may be found recited, either express or implied, in the limitations of the corresponding independent and/or dependent claims of the patent.

Allowable Subject Matter
Claims 2, 8, 13, 14, 17, 27, and 28 would be allowable if a proper terminal disclaimer is filed to overcome the above non-statutory double patenting rejection, and if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:


    PNG
    media_image2.png
    59
    148
    media_image2.png
    Greyscale

 wherein ton indicates the turn-on time period of the auxiliary switch, Vbus indicates the voltage of the first voltage signal; Vo indicates the voltage of the second voltage signal; Ceq indicates a capacitance value of a parasitic capacitance between a first terminal of the main switch and ground; Lm indicates an inductance value of an inductor of a primary winding of the transformer; n indicates a turn ratio of the transformer” in combination with all of the remaining limitations as required by claim 2.
Claim 17 recites substantially similar limitations as those of claim 2, cited above, in the form of an apparatus with functional operation corresponding to the method claim. Claim 17 would therefore be allowable for the same reasons as explained above.
With respect to claim 8, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the method for controlling a flyback converter, particularly including, “controlling turn-on of the auxiliary switch further comprising: outputting a current signal according to the second voltage signal by using a proportional coefficient; and charging a first capacitor with the current signal until a voltage across the first capacitor is equal to a reference voltage, wherein the reference voltage is a voltage corresponding to the first voltage signal; wherein the turn-on time period of the auxiliary switch is a charging time of the first capacitor” in combination with all of the remaining limitations as required by claim 8.
With respect to claims 13 and 14, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the method for controlling a flyback converter, particularly including, “wherein generating the first control signal according to the first voltage signal, the second voltage signal and the third control signal further comprises: outputting a current signal according to the second voltage signal by using a proportional coefficient; charging a first capacitor with the current signal after the first capacitor enters a charging state by the third control signal; comparing a reference voltage with a voltage at the first capacitor; and outputting the first control signal and ending the charging state of the first capacitor when the voltage at the first capacitor is the same as the reference voltage, wherein the reference voltage is a voltage corresponding to the first voltage signal” in combination with all of the remaining limitations as required by claim 13.
With respect to claims 27 and 28, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the apparatus for controlling a flyback converter,, particularly including, “wherein the timer comprises: a current-signal output module configured to output a current signal according to the second voltage signal by using a proportional coefficient; a first capacitor having a first terminal electrically connected to the current-signal output module, and a second terminal being grounded; a first control switch electrically connected to the first capacitor in parallel and configured to control the first capacitor to enter a charging state by the third control signal; and a comparison module having a first input terminal electrically connected to the first terminal of the first capacitor, and a second input terminal for receiving a reference voltage corresponding to the first voltage signal, the comparison module being configured to compare the reference voltage with a voltage at the first capacitor; wherein the comparison module is configured to output the first control signal and the first capacitor ends the charging state when the voltage at the first capacitor is the same as the reference voltage; and wherein the turn-on time period is a charging time of the first capacitor” in combination with all of the remaining limitations as required by claim 27.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of adaptive auxiliary switch control for ZVS operation in flyback converters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/FRED E FINCH III/Primary Examiner, Art Unit 2838